— In a proceeding pursuant to CPLR article 78 to review a determination of the New York City Conciliation and Appeals Board, which fined petitioner $500, expelled it from the Rent Stabilization Association as to the apartment in question and placed the apartment under rent control, the appeal, as limited by the board’s brief, is from so much of a judgment of the Supreme Court, Queens County (Hyman, J.), dated August 28,1981, as reinstated petitioner and the subject apartment under rent stabilization and revoked the fine imposed by the board. Judgment reversed insofar as appealed from, on the law, with $50 costs and disbursements, determination confirmed and proceeding dismissed on the merits. The record reveals that the determination by the New York City Conciliation and Appeals Board was supported by substantial evidence. The petitioner landlord failed to make required repairs so as to prevent further leaks in the ceilings and walls of the apartment in question. After being warned of the consequences of failing to comply with the board’s order, a $500 fine was imposed, petitioner was expelled from the Rent Stabilization Association as to the apartment and the apartment was placed under rent control. Such action by the board was not arbitrary or capricious in view of the petitioner’s repeated broken promises to remedy the situation (see Matter of Pell v Board ofEduc., 34 NY2d 222). Damiani, J. P., Mangano, Thompson and Boyers, JJ., concur.